Citation Nr: 0306741	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  03-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II.  
He died in October 1977.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in November 2002 and 
a substantive appeal was received in December 2002.


FINDINGS OF FACT

1.	Entitlement to service connection for the cause of the 
veteran's death was denied by rating decision in March 
1998; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.	Evidence received since the March 1998 rating decision 
is not so significant, by itself or in connection with 
evidence previously assembled, that is must be 
considered in order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.	The March 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the March 1998 rating decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for cause of the 
veteran's death has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  An April 2002 RO letter and the November 
2002 statement of the case effectively informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records.  The Board acknowledges that a medical opinion has 
not been obtained.  However, the record contains service 
records which are devoid of reference to any of the ailments 
listed as directly or indirectly contributing to the 
veteran's death.  Also, the veteran was not service-connected 
for any disability at the time of his death. Therefore, the 
requirements of 38 C.F.R. § 3.159 have been met.  Moreover, 
no additional pertinent evidence has been identified by the 
appellant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

New and Material Evidence

The appellant submitted her original claim for service 
connection for cause of the veteran's death in March 1997.  
The RO denied the claim in a March 1998 rating decision.  The 
RO sent notice of the decision and notice of appellate rights 
and procedures to the appellant at her last address of 
record.  The Board specifically notes that in a February 2000 
letter to the RO, the appellant notes having received the 
March 1998 letter from the RO notifying her of her procedural 
and appellate rights.  However, a notice of disagreement was 
not received to initiate an appeal from that determination.  
Therefore, the March 1998 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for the cause of the 
veteran's death. 

Evidence of record at the time of the March 1998 rating 
decision consists of service medical records, including the 
veteran's discharge records; a statement from Dr. George T. 
Cobol from March 1997; a Certificate of Confinement from 
Agusan Del Sur Provincial Hospital; a letter from the 
appellant dated December 1997 which noted that she had no 
additional evidence to submit for her claim; and a death 
certificate for the veteran.  Based on this evidence, the RO 
denied service connection for the cause of the veteran's 
death.

Evidence received since the March 1998 rating decision 
includes a Certificate of Confinement from Agusan Del Sur 
Provincial Hospital; a marriage contract; medical records of 
the widow; the veteran's discharge record; and the veteran's 
death certificate.  The Certificate of Confinement, the 
veteran's discharge record, and the veteran's death 
certificate were all submitted as evidence prior to the March 
1998 rating decision.  Therefore, none of it is new evidence.  
The widow's medical records and the marriage contract for the 
widow and the veteran are new evidence because they were not 
submitted prior to the March 1998 rating decision, but they 
are not material evidence because they bear no relevance to 
the issue of establishing a connection between the veteran's 
service and his cause of death.

In sum, the appellant applied for service connection for the 
cause of the veteran's death in 1997.  The RO denied this 
claim based on lack of evidence that the cause of the 
veteran's death was in any way linked to the veteran's 
service.  The appellant has provided no new and material 
evidence since the 1998 rating decision to demonstrate any 
connection between the veteran's cause of death and his 
period of service.  Therefore, there is no new and material 
evidence to reopen the claim.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been received, and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death has not been reopened.  The 
appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

